Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Winston L. Spence, Jr., appeals the district court’s order granting summary judgment to National Benefit Life Insurance Company and determining that the proceeds of Silvana Sital’s life insurance policy should be divided equally between her sons, Jayson Spence, an adult, and J.S., a minor. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Nat’l Benefit Life Ins. Co. v. Spence, Case No. 3:11-cv-00031-JPB, 2011 WL 6151540 (N.D.W.Va. Dec. 12, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED.